  Case 18-10451        Doc 31     Filed 02/21/19 Entered 02/21/19 16:43:22          Desc Main
                                    Document     Page 1 of 3



                           UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                  BEAUMONT DIVISION

IN RE                                             )
        DERRICK C. SCOTT                          )          CASE NO. 18-10451-BP
        EBONY OWENS-SCOTT                         )          Chapter 13
        Debtors                                   )

                               MOTION OF CARVANA, LLC.
                          TO ALLOW LATE FILED PROOF OF CLAIM

TO THE HONORABLE JUDGE OF SAID COURT:


NO HEARING WILL BE CONDUCTED ON THIS MOTION FOR RELIEF UNLESS A
WRITTEN RESPONSE IS FILED WITH THE CLERK OF THE UNITED STATES
BANKRUPTCY COURT AND SERVED ON THE PARTY FILING THIS PLEADING
WITHIN FOURTEEN (14) DAYS FROM THE DATE OF SERVICE UNLESS THE COURT
SHORTENS OR EXTENDS THE TIME FOR FILING SUCH REQUESTS FOR HEARING.
IF NO RESPONSE IS TIMELY SERVED AND FILED, THIS PLEADING SHALL BE
DEEMED TO BE UNOPPOSED, AND THE COURT MAY ENTER AN ORDER
GRANTING THE RELIEF SOUGHT. IF A RESPONSE IS FILED AND SERVED IN A
TIMELY MANNER, THE COURT WILL THEREAFTER SET A HEARING. THE COURT
RESERVES THE RIGHT TO SET A HEARING ON ANY MATTER.

ANY OBJECTION OR REQUEST FOR HEARING MUST BE FILED WITH:

        UNITED STATES BANKRUPTCY COURT
        300 WILLOW STREET
        SUIT 100
        BEAUMONT, TEXAS 77701


        Comes now Carvana, LLC, ("Movant"), a secured creditor of Debtors and files this its

Motion To Allow Late Filed Proof of Claim, and for such objection would show unto this Court

the following:

        1.       Movant is the owner of a first lien against Debtors. Movant’s claim arose on or

about February 24, 2018 when Movant loaned Debtors purchase money for a 2013 Infinity G37,

Vin. JN1CV6AR7DM77027. To secure said loan Debtors gave Movant a lien on the vehicle.
  Case 18-10451        Doc 31    Filed 02/21/19 Entered 02/21/19 16:43:22             Desc Main
                                   Document     Page 2 of 3



True and correct copies of the retail agreement and certificate of title are attached hereto an

incorporated herein by reference.

       2.       Movant did not become aware of that a proof of claim had not been filed until the

after the bar date of January 11, 2019. For this reason, no proof of claim was filed before the bar

date. A true and correct copy of the retail agreement attached to the proposed proof of claim and

incorporated herein.

       3.       In regards to the Debtor’s mailing matrix, notice of the bankruptcy petition was

sent to Bridgecrest Credit Company, LLC P.O. Box 53087, Phoenix, AZ 85072-3087. This is the

Movant’s payment processing center for Bridgecrest Credit Corporation, LLC which is not the

same as Carvana, LLC the secured creditor holding the note executed by the Debtor. The

Carvana’s address is P.O. Box 29018, Phoenix AZ 85038, as such the notice of filing was not

timely noted.

       4.       The proof of claim Movant proposes to file is an accurate reflection of the amount

owed to Movant by Debtor. As of the date of the filing of this Motion.

                WHEREFORE, PREMISES CONSIDERED, Movant prays that this court allow

its proof of claim reflecting a total indebtedness of $22,674.45 to be considered as if timely filed

and allowed as if timely filed. Movant prays for such other and further relief, both general and

special, at law or in equity, to which Movant may show itself justly entitled.

                                                      Respectfully requested,
                                                      JACK O'BOYLE & ASSOCIATES

                                              By:       /s/ Jack O’Boyle              .
                                                      JACK O'BOYLE
                                                      Bar No. 15165300
                                                      P.O. Box 815369
                                                      Dallas, Texas 75381
                                                      P: (972) 247-0653
                                                      F: (972) 247-0642
  Case 18-10451       Doc 31     Filed 02/21/19 Entered 02/21/19 16:43:22             Desc Main
                                   Document     Page 3 of 3



                                                      ecf@jackoboyle.com
                                                      Attorneys for Movant.


                                  CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and foregoing motion has been
sent to the persons listed below electronically or by first class mail on this 21st day of February
21, 2019:

Barron & Barron, LLP                                  Carey D. Ebert
P.O. Box 1347                                         110 N. College Ave., 12th Floor
Nederalnd, TX 777627                                  Tyler, TX 75702

Derrick and Ebony Scott                               United States Trustee
P.O Box 412                                           110 N. College Ave., Ste. 300
Jasper, TX 75951                                      Tyler, TX 75702




                                                /s/ Jack O’Boyle
                                              Jack O'Boyle
